REASONS FOR ALLOWANCE 
Claims 1-4, 6, 9-13, 15, 17-20, 23, 24, and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed liquid lens system specifically including as the distinguishing features in combination with the other limitations the claimed “a common electrode in electrical communication with the first fluid, wherein the liquid lens is configured such that a position of the fluid interface is based at least in part on one or more voltage differentials between the one or more electrodes and the common electrode, and wherein the common electrode is electrically coupled to ground to impede charge from building up in the liquid lens; a switch having a first state the couples the common electrode to ground and a second state that does not couple the common electrode to ground.”
 	Regarding independent claim 15 (and its dependents), the prior art does not disclose the claimed liquid lens specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the first fluid is grounded via a grounding electrode in electrical communication with the first fluid and electrically coupled to ground and a switch having a first state that couples the first fluid to ground and a second state that does not couple the first fluid to ground.”
 	Regarding independent claim 23 (and its dependents), the prior art does not disclose the claimed liquid lens system specifically including as the distinguishing features in combination with the other limitations the claimed “a second electrode in electrical communication with the first fluid; and a switch having a first state that couples the second electrode to ground and second state the does not couple the second electrode to ground.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments 
The information disclosure statement (IDS) submitted on 10/14/2020, 10/8/2021, and 7/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	The drawings filed 5/12/2020 have been accepted by the examiner. 
Nunnink (20170357035) is being cited herein to show a reference that discloses some similar features to that of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872